Citation Nr: 1417368	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to June 1954. 

This matter comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2013, the Board reopened and denied the claim of entitlement to service connection for a back disorder.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (the Court).  In January 2014, the Court granted a joint motion for partial remand in which the Board's decision only to the extent that it denied entitlement to service connection for a back disorder is remanded.

The Board's review includes the electronic and paper records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the joint motion for partial remand, the parties noted that the RO may have erroneously limited its request for records from Parkview Hospital.  Therefore, the AOJ should another attempt to obtain records from that facility.

In the joint motion for partial remand, the parties agreed that the response by the doctor who provided the July 2012 VA medical opinion did not address whether there was a disability superimposed upon the spina bifida by the Veteran's service.   Hence, the AOJ should obtain an addendum to the July 2012 VA medical opinion.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain a new authorization for private medical records pertaining to treatment for a back disability at the Parkview Hospital in Fort Wayne, Indiana, and attempt to obtain those records.   The AOJ should associate any additional records with the Veteran's claims file.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and his counsel and request them to submit the outstanding evidence.

2.  After the development directed in paragraph 1 has been completed to the extent possible, please return the file to the VA doctor who offered an opinion in July 2012.  If that VA doctor is unavailable, schedule the Veteran for a new VA examination to determine the current nature and likely etiology of his claimed back disability.

The following considerations will govern the medical opinion or examination:  The claims folder must be provided to and reviewed by the July 2012 VA doctor or new examiner in conjunction with the addendum to the July 2012 medical opinion or the new examination, respectively.  The July 2012 VA doctor or the new examiner must indicate that a review of the claims folder was made.  The July 2012 VA doctor or the new examiner must respond to the following questions and provide a full statement of the bases for the conclusions reached:

Was there any superimposed disease or injury in connection with the congenital defect of spina bifida occulta?  If so, is it at least as likely as not (at least a 50 percent probability) that the identified superimposed disease or injury is related to the Veteran's period of active service, to include his reported injury therein? 

All opinions must be accompanied by a complete rationale.  If the July 2012 VA doctor or the new examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his counsel should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



